Case 1-L/-400195-nhl DOC 2405 Filed Ulilyict Entered Ol/loic2l Lli4ygi44

ROSENBERG, Musso & WEINER, LLP
Attorneys At Law

BRUCE WEINER 26 COURT STREET

ROBERT J. MUSSO SUITE 2211
TT BROOKLYN, N.Y. 11242
LOUIS P. ROSENBERG -_
(1908-1997) (718) 855-6840
TT FAX NO. (718) 625-1966
ROBERT NADEL

January 19, 2021

E-File

Honorable Nancy Hershey Lord
United States Bankruptcy Judge
Eastern District of New York
271 Cadman Plaza East

Brooklyn, New York 11201

Re: — Bracha Cab Corp, et al
Bankruptcy Case No. 17-46613

Dear Judge Lord:

This will confirm that all matters scheduled on January 19, 2021 are adjourned to April
13, 2021 at 2:30 p.m.

Very truly yours,

Isi Bance Weiner
Bruce Weiner

BW:jg

ce. David.Pisciotta@troutman.com

BBerman@foxrothschild.com
rwp@pikenandpiken.com
BMcCarthy@abramslaw.com
gfreidman@gss-law.com
charles.liebman@johnsonliebman.com
esther@pikenandpiken.com
Nazar.Khodorovsky@usdoj.gov
